Citation Nr: 0032222	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently rated 10 percent disabling.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to a compensable rating for right ear hearing 
loss.  

4.  Entitlement to a permanent and total disability rating 
for pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1968 to 
August 1970 and from March 1971 to December 1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The Board notes that the appellant complained of "ringing 
bells" in his right ear at a March 1978 VA audiological 
evaluation and complained of bilateral tinnitus at VA 
audiological evaluations conducted in April 1997 and March 
1998.  Additionally, a November 1992 VA audiological 
evaluation diagnosed mild to moderate sensorineural hearing 
loss in the right ear.  It is unclear as to whether the 
appellant has sought to file a claim for entitlement to 
service connection for tinnitus.  

The issues of entitlement to service connection for a right 
knee disorder, a compensable rating for right ear hearing 
loss, and a permanent and total disability rating for pension 
benefits are the subjects of a remand that follows the 
Board's decision as to the other issue on appeal.  


FINDING OF FACT

Bilateral plantar fasciitis is manifested by pain and 
tenderness.  


CONCLUSION OF LAW

A rating greater than 10 percent for bilateral plantar 
fasciitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5277 (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his bilateral plantar fasciitis is 
more severely disabling than currently evaluated, thereby 
warranting a higher rating.  

Service medical records show that the appellant was treated 
on many occasions between April 1972 and April 1977 for 
problems with pain and tenderness in his feet.  A history of 
fracture of the tarsal bones bilaterally in 1968 was 
reported, and the appellant was given orthotics.  Plantar 
fasciitis was diagnosed in April 1973.  The October 1977 
separation examination noted a P-3 profile for bilateral foot 
tendonitis and indicated that examination revealed mild pes 
planus and loss of transverse arch.  

At a January 1978 VA medical examination, the appellant 
complained of pain in the metatarsal heads of both feet after 
about two hours of standing.  He also complained of pain in 
his legs, and lower back.  The diagnosis was multiple joint 
pain, etiology undetermined.  

VA outpatient records dated in 1993 and 1994 showed that the 
appellant had complaints of pain and problems with his feet.  

A VA feet examination was performed in February 1996.  It was 
reported that there was no evidence of flattening of the 
transverse arch.  The examiner stated that there was definite 
indication of pes cavus, not pes planus, as there were no 
calluses on either foot to indicate any flattening of the 
transverse arch.  The appellant was able to stand without 
difficulty and could walk on his heels and toes without 
difficulty.  The only foot deformity noted was pes cavus.  
The diagnoses were chronic metatarsalgia with foot pain 
extending through the "gastric nevus" on each side to the 
knees, and pes cavus.  

In a November 1995 medical statement, W. N. Gilbert, Sr., 
M.D., stated that he had reviewed the history of the 
appellant's injuries from boot camp up to the present time, 
and that he believed the appellant had broken both arches, 
injured the plantar aponeurosis, and severely stretched the 
flexor digitorum brevis, causing him to have problems using 
his feet in any endeavor since then.  The physician indicated 
that as a result of the initial injury the appellant 
currently had severe, marked, bilateral foot deformity with 
extreme tenderness of the plantar surfaces, the plantar 
arches, and the tarsal-metatarsal arches, which had resulted 
in degenerative joint disease in both knees.  The physician 
further opined that the three orthotic devices molded to the 
appellant's foot pattern had failed to obtain the goal of 
relieving the pain and discomfort in his feet so as to permit 
him to get around and perform some degree of work.  The 
physician felt, therefore, that the appellant was permanently 
and totally disabled due to the facts stated and age, which 
precluded surgical intervention.  The physician remarked that 
the appellant might require surgical intervention in one or 
both knees in the future just to keep him ambulatory.  

After thoroughly reviewing the evidence in the claims file in 
June 1996, a VA physician opined that the most appropriate 
diagnosis for the appellant's bilateral foot problems was 
either chronic foot pain, etiology undetermined, or chronic 
tarsalgia-metatarsalgia, etiology undetermined.  

At a July 1996 VA feet examination, the examiner indicated 
that review of the claims file showed the appellant had been 
diagnosed as having plantar fasciitis by a podiatrist, and 
that he had had several pairs of molded inserts for his shoes 
over the years.  The appellant indicated that the leather 
inserts currently provided the only benefit, and he reported 
that the ankles and the plantar aspects of both feet were the 
most symptomatic areas.  The examiner noted that the 
appellant moved about the room with an essentially 
unremarkable gait and that he was able to stand erect, with 
no evidence of either pes planus or pes cavus.  Both ankles 
had 10 degrees of dorsiflexion and 30 degrees of plantar 
flexion, without evidence of swelling, but rather generalized 
tenderness to palpation.  Marked tenderness was noted along 
the plantar aspect of both feet from the calcaneal insertion 
of the plantar fascia to just proximal to the metatarsal 
heads.  The appellant was able to heel and toe walk and to 
squat and arise again.  A 2+ posterior tibial pulse was found 
in each foot.  X-rays of the feet were reported to be 
unremarkable except for a hallux valgus deformity on the 
left.  The diagnosis was a longstanding bilateral plantar 
fasciitis.  

The examiner from the July 1996 feet examination subsequently 
performed a joints examination in March 1998, prior to which 
he reviewed the evidence in the claims file.  The appellant 
reported that his feet remained symptomatic, with a cramping-
type pain that made weightbearing painful most of the time.  
He was able to move about the room with an unremarkable gait 
pattern, and was able to stand erect.  The examiner stated 
that he did not believe the appellant had pes planus.  
Tenderness was palpated in the plantar arch region 
bilaterally.  Pulses were intact in both feet.  The appellant 
was able to heel and toe walk and to squat and arise again.  
X-rays did not reveal any bony abnormalities in the feet.  
The diagnosis was bilateral plantar fasciitis.  The examiner 
further reported that he saw no evidence of weakened 
movement, excess fatigability, incoordination, or painful 
motion, but that he felt the appellant had increased pain 
with use, particularly with both feet, as prolonged periods 
of weightbearing was bothersome.  The examiner opined that 
the appellant would have further limitation of functional 
ability during flare-ups or with increased use, but that it 
was not feasible to attempt to express such in terms of 
additional limitation of motion, which could not be 
determined with any degree of medical certainty.  

Service connection was granted for mild pes planus with mild 
loss of transverse arch by a June 1978 rating decision, which 
assigned a noncompensable rating under Diagnostic Code 5276 
from December 13, 1977.  The description of the appellant's 
bilateral foot disability was changed to bilateral plantar 
fasciitis by an August 1996 rating decision, which assigned a 
10 percent rating under Diagnostic Code 5277 from June 21, 
1995.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Bilateral weak foot is a symptomatic condition secondary to 
many constitutional conditions, and is characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness.  For VA purposes, the underlying condition is 
rated, with a minimum rating of 10 percent assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5277.  

As the appellant is shown to experience tenderness and pain 
in his feet, with the pain increased on prolonged use, the 
Board finds that the currently assigned 10 percent rating 
under Diagnostic Code 5277 is proper.  The VA examinations in 
July 1996 and March 1998 revealed that the appellant was able 
to ambulate with an unremarkable gait, to heel and toe walk, 
and to squat and arise again.  There was no evidence of pes 
planus or pes cavus at either examination.  Therefore, the 
Board is unable to identify a basis to grant a higher rating 
for the appellant's bilateral foot disability, which is 
manifested by an underlying condition of pain, under 
Diagnostic Code 5277.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain and tenderness in his 
feet, the Board does not find that such pain and weakness has 
resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation already assigned.  
He is shown to be able to ambulate with an essentially 
unremarkable gait, and he has indicated that it takes two 
hours of prolonged standing to increase the pain in his feet.  
The examiner at the March 1998 examination stated that he saw 
no evidence of weakened movement, excess fatigability, 
incoordination, or painful motion associated with the 
appellant's feet.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
bilateral foot disability on the basis of functional 
disability.  


ORDER

An increased evaluation for bilateral plantar fasciitis is 
denied.



REMAND

The appellant complains of right knee disability which he 
claims developed as a result of his service-connected 
bilateral plantar fasciitis.  His representative also argues 
that the service-connected bilateral foot disability may be 
aggravating the right knee disability so as to warrant 
service connection under Allen v. Brown, 7 Vet. App. 439 
(1995).  

While the appellant's family physician reports that the 
appellant has degenerative joint disease in his knees that 
resulted from the bilateral foot disability, the examiner at 
the July 1996 and March 1998 VA examinations stated that he 
did not believe the appellant had degenerative joint disease 
of the knees, and that even if there was early degenerative 
changes, he did not think they were secondary to the plantar 
fasciitis.  The Board notes that X-rays taken of the knees in 
July 1996 noted minimal degenerative changes in the knees, 
while the March 1998 X-rays of the knees did not reveal any 
bony abnormalities.  A January 1998 VA outpatient record 
reported an assessment of degenerative joint disease in the 
knees.  

Because the evidence is ambiguous as to whether the appellant 
has arthritis in his right knee, and because the examiner at 
the March 1998 VA examination did not indicate whether the 
bursitis he diagnosed in the right knee was related to the 
service-connected bilateral plantar fasciitis, either as 
being caused by or as being aggravated by, the Board believes 
that further development is required as to the issue of 
service connection for a right knee disorder.  

While a November 1992 VA audiological evaluation revealed an 
average decibel loss of 37 for the frequencies at 1000, 2000, 
3000, and 4000 cycles per second (Hertz) in the right ear, 
with a 100 percent speech recognition ability in the ear, 
subsequent VA attempts at audiological evaluation in April 
1997 and March 1998 have failed to obtain results that can be 
used to evaluate the appellant's hearing acuity in his right 
ear.  The audiologist at the April 1997 evaluation stated 
that the results were not valid due to poor inter-test 
consistency, while the March 1998 audiologist reported that 
the results should not be used for rating purposes.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Notwithstanding 
the two previous unsuccessful attempts to evaluate the 
appellant's hearing, the Board believes that another attempt 
should be made, after the appellant has been instructed on 
the importance of following instructions pertaining to taking 
an audiological evaluation.  He need not be concerned with 
the wearing of his hearing aids because under 38 C.F.R. 
§ 4.85 the examination is to be performed without the use of 
hearing aids.  Additionally, clarification as to the right 
knee issue is needed.  

Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his due process rights, 
the Board finds that the claims of entitlement to service 
connection for a right knee disorder, a compensable rating 
for right ear hearing loss, and to a permanent and total 
disability rating for pension benefits must be remanded for 
the following actions:  

1.  The RO should schedule the appellant for 
examination by an orthopedic specialist who has 
not previously examined the appellant for the 
purpose of determining the nature and severity 
of all current right knee disorders.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current right knee 
disorders and to express an opinion as to 
whether it is at least as likely as not that 
the appellant has a right knee disorder that is 
the proximate result of the service-connected 
bilateral plantar fasciitis, or that is 
aggravated by the bilateral foot disability.  
The examiner should provide complete rationale 
for all conclusions reached.  

2.  The RO should schedule the appellant for a 
VA audiological evaluation in order to 
determine the severity of his right ear hearing 
loss.  The claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the evaluation.  The 
examiner should provide complete rationale for 
all conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

Because the issue of entitlement to a permanent and total 
disability rating for pension benefits is inextricably 
intertwined with the degree of disability associated with the 
appellant's right ear hearing loss, appellate consideration 
of that issue is deferred pending completion of the 
development described above.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

